DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 48 and 49 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 3,173,419 to Dubilier et al. (Dubilier).
Regarding claim 10, Dubilier teaches a device (Fig. 1) configured to apply heat or cold to an Abreu brain thermal tunnel (ABTT) terminus (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), the device comprising a support structure (see Figures) for covering at least a portion of a head of a user (Fig. 3), the support structure including a resistive heater (52), the resistive heater and the support structure extending away from the ABBTT terminus along an upper eyelid region (Figs. 3 and 4) and alongside a superior palpebral vein of the user (Figs. 3 and 4) when the support structure is worn by the user (Fig. 3), the resistive heating being configured to provide thermal exchange with the superior palpebral vein when the support structure is worn by the user (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 48, Dubilier teaches the device of claim 10 as well as wherein the resistive heater and the heated portion of the support structure extend at least half a width of an eye of the user when the support structure is worn by the user (Figs. 3 and 4 which show the device being worn and the resistive heater 52 extending across the width of the device).
Regarding claim 49, Dubilier teaches the device of claim 10 as well as wherein the position of the resistive heating and the heated portion on the support structure limits stimulation of peripheral receptors when the support structure is worn by the user (for example cut out sections 74 and 76 in the eye overlying portions minimize the amount of heat applicable directly to the eyes, see Col. 3, lines 9-12).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16, 45-47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubilier in view of US 2009/0105605 A1 to Abreu (Abreu).
Regarding claim 16, Dubilier teaches the device of claim 10, but not including at least one transmitter and a receiver configured to communicate with a separate electronic device, wherein the at least one of the transmitter and the receiver is positioned on the support structure.  Abreu teaches an analogous facial heating device including at least one transmitter and a receiver configured to communicate with a separate electronic device, wherein the at least one of the transmitter and the receiver is positioned on the support structure ([0491, 0783, 0790]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included at least one of a transmitter and a receiver for communicating with a separate electronic device so as to allow for remote monitoring and adjustment of the desired parameters as taught by Abreu (see for example [0491, 0783, 0790])
Regarding claim 45, Dubilier teaches a device (Fig. 1) configured to apply heat or cold to an Abreu brain thermal tunnel (ABTT) terminus (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), the device comprising a support structure (see Figures) for covering at least a portion of a head of a user (Fig. 3), the support structure including a resistive heater (52), the resistive heater and the support structure extending away from the ABBTT terminus along an upper eyelid region (Figs. 3 and 4) and extending alongside an eyebrow for at least one half a length of an eye of the user and along a superior palpebral vein of the user (Figs. 3 and 4) when the support structure is worn by the user (Fig. 3), the resistive heating being configured to provide thermal exchange with the superior palpebral vein when the support structure is worn by the user (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).  However, Dubilier is silent with respect to a controller configured to actuate the resistive heater, a temperature measurement apparatus configured to measure a temperature at an Abreu brain thermal tunnel (ABTT) terminus, or wherein the controller is configured to operate the resistive heater to provide heat to the palpebral vein until the measurement apparatus measures a predetermined temperature at the ABTT terminus.  Abreu teaches an analogous device including a controller configured to actuate the heating/cooling device (microcontroller as described in the specification and [0636] which discusses applying or removing heat according to a temperature measurement), a temperature measurement apparatus configured to measure a temperature at an ABTT terminus (temperature sensors as described in the specification and [0636]), wherein the controller is configured to operate the heating/cooling device to provide heat to the palpebral vein until the temperature measurement apparatus measures a predetermined temperature at the ABTT terminus (see temperature control as described in the specification and [0636]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the temperature monitoring and control of Abreu as Abreu teaches that measurement of temperature and other physiological parameters at the ABTT delivers an undisturbed signal from within the body and placing a sensor at the end of the ABTT allows for optimal signal acquisition within interfering constituents and sources of error ([0016]) and the control of the temperature at this location to more precisely control the resultant temperature change for temperature modification of the brain thus avoiding thermal induced brain damage (see for example [0455]).
Regarding claim 46, the combination teaches the device of claim 45 as well as wherein the temperature measurement apparatus measures the temperature of a first ABTT terminus (see Abreu [0636]), and the resistive heater is applied to a second ABTT terminus (see Abreu [0636] and Dubilier Figs. 3 and 4).
Regarding claim 47, the combination teaches the device of claim 45 as well as Abreu teaching an embodiment including at least one of a transmitter and a receiver for communicating with a separate electronic device ([0491, 0783, 0790]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included at least one of a transmitter and a receiver for communicating with a separate electronic device so as to allow for remote monitoring and adjustment of the desired parameters as taught by Abreu (see for example [0491, 0783, 0790]).
Regarding claim 50, Dubilier teaches the device of claim 45 as well as wherein the position of the resistive heating and the heated portion on the support structure limits stimulation of peripheral receptors when the support structure is worn by the user (for example cut out sections 74 and 76 in the eye overlying portions minimize the amount of heat applicable directly to the eyes, see Col. 3, lines 9-12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794